DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-20, 23 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and/or specie, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/30/20.
Claim 1, 3, 7-8, 10-13, 15, 24 and 26-28 are allowable. The restriction requirement among species , as set forth in the Office action mailed on 1/31/20, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/31/20 is withdrawn.  Claim 5, directed to an oscillating deposition tube is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 17-20, 23 and 25, directed to a method of continuously filtering a stream of slurry remains withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pressure equalizer and the detector of the feed forward loop must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5, 7-8, 10-13, 15, 24 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said filter plate" in line 33.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said removable rotatable filter plate”.
Claim 5 recites the limitation "said slurry ".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said pharmaceutical slurry”.
Claim 8 recites the limitation "said rotatable inner plate” and “said filter plate".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said rotatable filter support plate” and “said removable rotatable filter plate”.

Claim 15 recites the limitation "said filter plate" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said removable rotatable filter plate”.
Claim 24 recites the limitation "said filter plate".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said removable rotatable filter plate”.
Claim 27 recites the limitation "said filter plate".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said removable rotatable filter plate”.
Claim 28 recites the limitation "said filter plate".  There is insufficient antecedent basis for this limitation in the claim. For examination purposes the claim is assumed to recite, “said removable rotatable filter plate”.
The additional claims are rejected as depending from claim 1.

Allowable Subject Matter
Claims 1, 3, 5, 7-8, 10-13, 15, 24 and 26-28 are allowed.
The following is an examiner’s statement of reasons for allowance: As currently amended, claim 1 now recite limitations of previous claim 6 as well as reciting a filter plate retaining ring and the filter cake outlet held in place by a filter cake outlet nut. The previously cited prior art teaches as obvious the limitations of previous claim 6 as well .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The additional claims are allowable as depending from claim 1.

Response to Arguments
Applicant's arguments filed 9/2021 have been fully considered but they are not persuasive.
Applicant argues that the pressure equalizer, controller and feed forward loop would be understood by one of ordinary skill in the art and a depiction would be unnecessary. The individual elements would be understood by one of ordinary skill in the art. However, where these elements are located with respect the other claimed elements is not clear and thus for a proper understanding of the invention these 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN M KURTZ whose telephone number is (571)272-8211.  The examiner can normally be reached on Monday-Friday 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN M KURTZ/Primary Examiner, Art Unit 1778